Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Claims 8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species B (figs 19-23), there being no allowable generic or linking claim. 
Claims 9-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species D (figs 29-34), there being no allowable generic or linking claim. 
Applicant's election with traverse of Species A (Figs 1-18) is acknowledged. Applicant timely traversed the restriction (election) requirement in the reply filed on 05/20/2021. The traversal is on the ground(s) that Examiner did not demonstrate that the species are unconnected in design, operation, and effect.  This is not found persuasive because the Species B and D in comparison with Species A is used to form a mixed water outlet (as disclosed in page 13, lines 16-22 and page 14, lines 14-22 of Applicant’s specification), in comparison with Species 
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-7 and 12-14 are examined herewith; claims 8-11 are withdrawn from consideration. 

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the drawings are not clearly readable or reproducible; rendering the drawings unacceptable (see MPEP 308.02(b) I). Examiner notes that the resolution of the drawings makes them hard to read; the drawings are blurry and details are too small to be readily understood. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 1 limitation “operating member” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “member” coupled with functional language “to drive the drive element to move” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. This limitation meets the three prong test: 1) a generic placeholder “member” is used, 2) the term is modified by a function -to drive the drive element, and 3) the term is not modified by any structural limitations in the claim.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-7 and 12-14 has/have been interpreted to cover the corresponding 
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: the operating is disclosed to include a dial, a driving wheel, a driven wheel, and a rotating stop mechanism. Examiner will interpret it as such, or equivalent thereof.   
Claim 1 limitation “drive element” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “element” coupled with functional language “to drive and engage the sealing unit” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. This limitation meets the three prong test: 1) a generic placeholder “element” is used, 2) the term is modified by a function -to drive and engage the sealing unit, and 3) the term is not modified by any structural limitations in the claim.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-7 and 12-14 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: the specification does not disclose any structure regarding the drive element. Thus, this renders the term indefinite, as stated in the 112(b) rejection below.   
Claim 1 limitation “sealing unit” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language “to seal the water dividing hole” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. This limitation meets the three prong test: 1) a generic placeholder “unit” is used, 2) the term is modified by a function -to seal the water dividing hole, and 3) the term is not modified by any structural limitations in the claim.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-7 and 12-14 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: the specification does not disclose any structure regarding the sealing unit. Thus, this renders the term indefinite, as stated in the 112(b) rejection below.   
Claim 1 limitation “water diving element” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “element” coupled with functional language “to divide water” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. This limitation meets the three prong test: 1) a generic placeholder “element” is used, 2) the term is modified by a function -to divide water, and 3) the term is not modified by any structural limitations in the claim.

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: the specification does not disclose any structure regarding the water diving element. Thus, this renders the term indefinite, as stated in the 112(b) rejection below.   
Claim 1 limitation “transmission mechanism” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “mechanism” coupled with functional language “to drive and engage the sealing unit” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. This limitation meets the three prong test: 1) a generic placeholder “mechanism” is used, 2) the term is modified by a function -to drive and engage the sealing unit, and 3) the term is not modified by any structural limitations in the claim.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-7 and 12-14 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim 2 limitation “resetting member” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “member” coupled with functional language “to drive the sealing unit to move in the opposite direction of the transmission direction generated by the transmission mechanism” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. This limitation meets the three prong test: 1) a generic placeholder “member” is used, 2) the term is modified by a function - to drive the sealing unit to move in the opposite direction of the transmission direction generated by the transmission mechanism, and 3) the term is not modified by any structural limitations in the claim.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-7 and 12-14 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: the specification discloses the resetting member as a spring. Examiner will interpret it as such, or equivalent thereof.   
Claim 12 limitation “rotating stop mechanism” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “mechanism” coupled with functional language “to stop rotation” without reciting 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-7 and 12-14 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: the specification discloses the rotating stop mechanism as a pawl. Examiner will interpret it as such, or equivalent thereof.   
Claim 12 limitation “reset mechanism” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “mechanism” coupled with functional language “to reset the driving wheel” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. This limitation meets the three prong test: 1) a generic placeholder “mechanism” is used, 2) the term is modified by a function - to reset the driving wheel, and 3) the term is not modified by any structural limitations in the claim.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-7 and 12-14 has/have been interpreted to cover the corresponding 
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: the specification discloses the reset mechanism as a spring. Examiner will interpret it as such, or equivalent thereof.   
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 limitations “drive element”, “sealing unit” and “water dividing element” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is silent with respect any corresponding structure regarding the drive element or the sealing unit. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 1-7 and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 discloses: “when the transmission mechanism moves to be engaged with the sealing unit, the sealing unit moves along the transmission direction generated by the transmission mechanism”. It is unclear what the “direction” is because there is no structure in the claim so as to convey what the direction entitles. This renders the claim indefinite because the metes and bounds of the claim are not well defined. 
Claims 1 discloses: “the drive element is disposed with a transmission mechanism that is in driving engagement with the sealing unit” and “when the operating member drives the drive element to move, the transmission mechanism and 
Claim 1 recites the limitation "the circumference of the water dividing member" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the water dividing hole" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the transmission direction" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the two ends of the resetting member" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the cavity bottom" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the inner diameter of the accommodating cavity" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the inner diameter of the water dividing hole" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the outside" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the side wall" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-7 and 12-14 are indefinite for depending on claim 1. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5 and 14 are, as best understood, rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al (U.S. 2011/0192915).
Regarding claim 1, Li teaches a switching device (200), comprising: an operating member (240), a drive element (220), a sealing assembly (defined by 231, 232, 233, 234) and a water dividing member (120); 
the sealing assembly is disposed above the water dividing member (as seen in Figs 3-5, the sealing assembly is above the water dividing member 120) and spaced arranged along the circumference of the water dividing member (as shown below, the sealing assembly includes three sealing units which are spaced above and around the circumference of the dividing member 120); the sealing assembly is disposed with a sealing unit (defined by 233 and 234) corresponding to a water dividing hole (outlet 123) of the water dividing member (as seen in Figs 3-5; the drive element is linked to the operating member (drive element 220 is linked to operating member 240, as seen in Figs 3-5), and the drive element is disposed with a 
Regarding claim 5, Li teaches the switching device according to claim 1, wherein the transmission mechanism is only matched with one sealing unit at any time, so that only one of the water dividing holes is open (as seen in Figs 1-5, each sealing unit corresponds to an individual transmission mechanism 222 so that only one hole 123 is open).  
Regarding claim 14, Li teaches a showerhead (watering unit 300) characterized by being equipped with a switching device as claimed in claim 1 (as seen in Fig 1).

    PNG
    media_image1.png
    548
    698
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 12-14 are, as best understood, rejected under 35 U.S.C. 103 as being unpatentable over Lin et al (U.S. 2016/0221006) in view of Vorel (U.S. 2013/0214064).
Regarding claim 1, Lin teaches a switching device (seen in Fig 1), comprising: an operating member (defined by 82, 83, and 84), a drive element (20), a sealing assembly 
the sealing assembly is disposed above the water dividing member (as seen in Fig 1) and spaced arranged along the circumference of the water dividing member (64 are arranged about a circumference on top of the water dividing member, as annotated below); the sealing assembly is disposed with a sealing unit (each seal 64 is a sealing unit) corresponding to a water dividing hole (62, as seen in Fig 5, each seal 64 corresponds to  hole 62) of the water dividing member (as seen in Fig 5); the drive element is linked to the operating member (as disclosed in Par 0038, the drive element 20 is linked to the operating member), and the drive element is disposed with a transmission mechanism (defined by lower portion of 87) that is in driving engagement with the sealing unit (as seen in Fig 1 and disclosed in Par 0039, the transmission mechanism 87 rotates plate 20, which is in contact with the sealing units); when the operating member drives the drive element to move, the transmission mechanism and the sealing assembly move relative to each other (transmission mechanism 87 rotates plate 20, while seals 67 remain stationary in their respective holes 62; i.e. they move relative to each other). 
However, Lin does not teach the device wherein when the transmission mechanism moves to be engaged with the sealing unit, the sealing unit moves along the transmission direction generated by the transmission mechanism, making the sealing unit separated from the corresponding water dividing hole, and the water dividing hole is opened.
Vorel teaches a showerhead that comprises a transmission mechanism (defined by plate 9) that moves to be engaged with a sealing unit (7 or 8), the sealing unit moves along the transmission direction generated by the transmission mechanism (transmission mechanism 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified Lin to incorporate the teachings of Vorel to provide the switching device with a transmission mechanism that moves the seals away from the dividing holes with varying degrees because doing so allows for different lift distances of the sealing units, which changes the size of the openings which create means for controlling flow rate of water going into the dividing holes (as disclosed in Par 0037 and 0040). 
Regarding claim 2, Lin and Vorel teach the switching device according to claim 1, wherein the sealing unit is connected to a resetting member (spring-like element of sealing unit 8, as disclosed in Par 0033 of Vorel), when the transmission mechanism is moved to release the transmission cooperation with the sealing unit (when transmission mechanism 9 of Vorel moves so that inclined surfaces 92, 93, 94 or 95 are not in contact with either sealing unit 7 or 8, the transmission mechanism is released from the sealing units), the resetting member drives the sealing unit to move in the opposite direction of the transmission direction generated by the transmission mechanism (when transmission mechanism 9 of Vorel moves so that inclined surfaces 92, 93, 94 or 95 are not in contact with either sealing unit 7 or 8, the resetting member drives the sealing unit to move in the opposite direction, i.e. downwards), making the sealing unit abutted against the corresponding water dividing hole (sealing unit 8 is shown in a sealing 
Regarding claim 3, Lin and Vorel teach the switching device according to claim 2, wherein further comprising a fixing base (shown below) for mounting the sealing unit (as seen in Figs 2-3 of Vorel), one side of the fixing base facing the water dividing member is disposed with accommodating cavities (shown below) with the number corresponding to the sealing units (as seen below), the sealing unit and the resetting member are disposed in the accommodating cavity (the sealing unit and its resetting member, which is defined on top of the sealing unit –as disclosed in Par 00332, are disposed in the accommodating cavity, as seen below), and two ends of the resetting member respectively abut against the sealing unit and a cavity bottom of the accommodating cavity (as seen in Fig 2 of Vorel, the resetting member abuts against a cavity bottom and an upper section of the sealing unit in order to bias the sealing unit towards a closed position).  
Regarding claim 4, Lin and Vorel teach the switching device according to claim 3, wherein the inner diameter of the accommodating cavity is the same as the inner diameter of the water dividing hole (as annotated below, the diameter of the accommodating unit is the same as the upper diameter of the dividing hole 31 in order to seal the diving hole when the sealing unit is in the off position); the sealing unit is disposed with a through hole (shown below) that connects the accommodating cavity with the outside (the through hole communicates with back wall 43, which then directs the water to water jet nozzles 44, i.e. the outside of the showerhead); when the sealing unit is separated from the water dividing hole, 
Regarding claim 5, Lin and Vorel teach the switching device according to claim 1, wherein the transmission mechanism is only matched with one sealing unit at any time, so that only one of the water dividing holes is open (as the transmission mechanism 9 of Vorel rotates, there are instances where only one sealing unit, either 7 or 8, opens so that only one dividing hole 31 is open).  
Regarding claim 6, Lin and Vorel teach the switching device according to claim 5, wherein the transmission mechanism is a inclined surface (92, 93, 94 and 95 are inclined surfaces, see Fig 4) and is disposed along a circumferential direction of the drive element (as seen in Fig 4, the inclined surfaces are defines in a circumferential direction); the sealing unit is disposed with a protrusion (shown below) that abuts against the inclined surface (the protrusion acts on the inclined surface in order to drive the sealing unit upwards); the operating member (lever 91 of Vorel acts as an operating member) drives the drive element to rotate about the axial direction (as seen in Fig 4 of Vorel, 91 drives rotation of the inclined surface), when the inclined surface is rotated to abut against the protrusion, the inclined surface drives the protrusion to move upwardly in the axial direction (when any of the inclined surfaces come in contact with the protrusion, the sealing unit moves upward, as seen in Fig 2-3).  
Regarding claim 7, Lin and Vorel teach the switching device according to claim 5, wherein further comprising a water outlet body (water outlet body located below the switching device, as seen in Fig 1 of Lin), the water outlet body is provided with mutually independent water outlet chambers, and each of the water outlet chambers is correspondingly connected 
Regarding claim 12, Lin and Vorel teach the switching device according to claim 1, wherein the operating member comprises a dial (defined by swing element 82 of Lin), a driving wheel (85), a driven wheel (defined by upper portion of 87), and a rotating stop mechanism (88) and a reset mechanism (83); the operating member drives the driven wheel to rotate by the driving wheel (as seen in Fig 6 of Lin, the driving wheel 85 rotates the driven wheel 87), and the reset mechanism causes the driving wheel and the driven wheel to be unidirectionally coupled in one direction (as seen in Fig 6, reset mechanism 83 only allows for rotation on one direction due to the shape the teeth of the driving wheel 85 and its connection with reset mechanism 83), and when the driving wheel is reset by the resetting force of the reset mechanism, the driven wheel and the driving wheel are unengaged (when reset mechanism 83 applies a force on the driving wheel, the driving wheel’s teeth become briefly unengaged from the driving wheel and subsequently unengaged from the driven wheel; thus the driven wheel and driving wheel are unengaged from the operating mechanism for a brief moment); the driven wheel is linked to the drive element (the driven wheel 87 is engaged to the drive element 20, as seen in Fig 1).  
Regarding claim 13, Lin and Vorel teach the switching device according to claim 12, wherein the rotation stop mechanism is a pawl (88 is disclosed as a stop claw, which resembles as pawl, as seen in Fig 6 of Lin); the side wall of the driven wheel is provided with a ratchet (driven wheel 85 has a side wall that defines teeth, i.e. a ratchet); the reset mechanism is a spring (reset mechanism 83 comprises repositioning element 86, which acts as a spring), and 
Regarding claim 14, Lin and Vorel teach a showerhead (as seen in the figures and disclosed in the abstract) characterized by being equipped with a switching device as claimed in claim 1 (Lin in combination with Vorel teach the switching device of claim 1 implemented in a showerhead).
Lin annotated figure:

    PNG
    media_image2.png
    494
    615
    media_image2.png
    Greyscale

Vorel annotated figure:

    PNG
    media_image3.png
    481
    728
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    555
    694
    media_image4.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C BARRERA whose telephone number is (571)272-6284.  The examiner can normally be reached on M-F Generally 10am-4pm and 6-8pm.

If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN C BARRERA/
Examiner, Art Unit 3752
/JOSEPH A GREENLUND/Primary Examiner, Art Unit 3752